REVISED SCHEDULE A Compensation pursuant to Section 4 of Subadvisory Agreement shall be calculated in accordance with the following schedules: FundRate* AZL Invesco International Equity Fund 0.45% on the first $500 Million 0.40% on the next $500 Million 0.35% thereafter AZL Invesco Equity and Income Fund 0.425% on the first $100 million 0.400% on the next $150 million 0.375% on the next $250 million 0.325% thereafter AZL Invesco Growth and Income Fund** 0.425% on the first $100 million 0.400% on the next $150 million 0.375% on the next $250 million 0.325% thereafter * For Funds with multiple rates, when average daily net assets exceed the first breakpoint, multiple rates will apply, resulting in a blended rate.For example, if average daily net assets are $1.2 billion in the AZL Invesco International Equity Fund, a rate of 45bps would apply to the first $500 million, a rate of 40 bps would apply to the next $500 million, and a rate of 35 bps would apply to the remaining $200 million in assets. The rates set forth above apply to average daily net assets that are subject to the Subadviser's investment discretion in the Funds. ** Minimum fee payable per calendar year is $100,000 Acknowledged: ALLIANZ INVESTMENTINVESCO ADVISERS INC. MANAGEMENT LLC By: /s/ Brian MuenchBy: /s/John S. Cooper Name: Brian MuenchName:John S. Cooper Title: President Title: Head of US Sales Effective as of October 1, 2011, the schedule is revised to reflect a fee change to the AZL Invesco Equity and Income Fund. 16
